Citation Nr: 1551020	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-22 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to the left ankle disability.

2. Entitlement to service connection for a left knee disability, to include as secondary to the left and right ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1995 to January 2000 and from February 2002 to March 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board issued a decision in this case in May 2015.  The Veteran appealed to the Court of Appeals for Veterans' Claims.  In October 2015, the Court granted a Joint Motion for Remand (JMR).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed for the appeals.  The Board denied these claims based in part on an April 2010 VA medical opinion that found that the knee disabilities were not related to the service-connected ankle disabilities.  The examiner did not expressly address "aggravation," which was found problematic in the JMR.  Accordingly, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the February 2010 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the Veteran's knees.  The examiner should address the following:

a. Did the service-connected ankle disabilities at least as likely as not aggravate the left knee disability beyond the natural progression of the disease?  

b. Did the service-connected ankle disabilities at least as likely as not aggravate the right knee disability beyond the natural progression of the disease?

Please use the term "aggravate/aggravation" in the opinion.  If aggravation is found, please provide a baseline level of disability in the knee(s) prior to aggravation.    

Consider all relevant lay and medical evidence and provide rationale for any conclusions.  

If the requested opinion cannot be provided without resort to speculation, explain why, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




